This is a bill to quiet title filed by complainant, who is the grantee of a previous holder under a tax foreclosure proceeding on certain lands which defendant claims title to by a conveyance from Jesse Watson, trustee in bankruptcy of Frank Zotti, who was the owner when the tax proceedings were taken.
The proceedings for the sale of the lands for unpaid taxes were commenced under the Tax act of 1903 (4 Comp. Stat. p. 5065), which was admittedly in force at that time; and the tax sale was made under those proceedings prior to the passage of the Tax Sale Revision act of 1918. P.L. 1918 p. 883.
Complainant, who claims title under the tax deed through mesne conveyances from the purchaser at the tax sale, appears to have attempted to perfect his title by taking the requisite steps by way of redemption or foreclosure proceedings under the act of 1918, and contends that the provisions of the 1918 act govern and determine the validity of those proceedings, inasmuch as they were instituted subsequent to the passage of the 1918 act, although the tax sale had been made, as above indicated, pursuant to the act of 1903.
The defendant, on the other hand, contends that the redemption or foreclosure proceedings should have been carried on in accordance with the provisions of the act of 1903, which was the statute in force at the time of the tax sale; and that, therefore, regardless of the subsidiary questions otherwise involved, complainant has no equity to maintain his present bill to quiet the title.
It is stipulated, for the purpose of this suit, that subject to the title claimed by the complainant herein, the defendant, by deed of Jesse Watson, trustee in bankruptcy, as aforesaid, obtained record title to the lands in question. *Page 397 
Practically the same situation as here presented was involved in the case of Rodgers v. Cressman, 98 N.J. Eq. 209, in which this court held that the 1903 statute, in effect at the time of the tax sale, governed the subsequent redemption or foreclosure proceedings, and not the Tax act of 1918.
Upon the authority of that case, therefore, I will so hold in the present case, and will advise a decree dismissing the bill accordingly.